*397Order of disposition, Family Court, New York County (Mary E. Bednar, J.), entered on or about February 13, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts, which, if committed by an adult, would constitute the crimes of unlawful possession of weapons by persons under sixteen and possession of knives or instruments in violation of Administrative Code of the City of New York § 10-133 (b), and imposed a conditional discharge for a period of 12 months, unanimously affirmed, without costs.
The court properly denied appellant’s suppression motion. The police properly detained appellant as a suspected runaway pursuant to Family Court Act § 718, where appellant was observed immediately outside the Port Authority Bus Terminal, was unable to provide identification and did not respond to several of the detaining officer’s questions regarding his presence at the location (see Matter of Terrence G., 109 AD2d 440 [1985]; see also Matter of Giselle F., 272 AD2d 83 [2000]). Ensuing events led to the lawful recovery of a bayonet from appellant’s bag. Concur—Tom, J.P., Friedman, Nardelli and Sweeny, JJ.